Title: From George Washington to Major General Horatio Gates, 4 January 1778
From: Washington, George
To: Gates, Horatio



Sir,
Valley forge Jany 4th 1778

Your Letter of the 8th Ulto came to my hands a few days ago; and, to my great surprize informed me, that a copy of it had been sent to Congress—for what reason, I find myself unable to acct; but, as some end doubtless was intended to be answered by it, I am laid under the disagreeable necessity of returning my answer through the same channel, lest any member of that honble body, should harbour an unfavourable suspicion of my having practiced some indirect means, to come at the contents of the confidential Letters between you & General Conway.
I am to inform you then, that Colo. Wilkenson, in his way to Congress in the Month of October last, fell in with Lord Stirling at Reading; and, not in confidence that I ever understood, inform’d his Aid de Camp Majr McWilliams that Genl Conway had written thus to you “Heaven has been determined to save your Country; or a weak General and bad Counsellors would have ruined it”—Lord Stirling, from motives of friendship, transmitted the acct with this remark—“The inclosed was communicated by Colo. Wilkenson to Majr McWilliams, such wicked duplicity of conduct I shall always think it my duty to detect.”
In consequence of this information, and without having any thing more in view than merely to shew that Gentn that I was not unapprized of his intrieguing disposition, I wrote him a Letter in these words. “Sir—A Letter which I received last night contained the following paragraph.
“In a Letter from Genl Conway to Genl Gates he says ‘Heaven has been determined to save your Country; or a weak Genl and bad Counsellors would have ruined it—I am Sir & ca.”

Neither this Letter, nor the information which occasioned it, was ever, directly, or indirectly, communicated by me to a single Officer in this army (out of my own family) excepting the Marquis de la Fayette, who having been spoken to on the subject by Genl Conway, applied for, and saw, under injunctions of secrecy, the Letter which contained Wilkensons information—so desirous was I, of concealing every matter that could, in its consequences, give the smallest Interruption to the tranquility of this army, or, afford a gleam of hope to the enemy by dissensions therein.
Thus Sir, with an openness and candour which I hope will ever characterize and mark my conduct, have I complied with your request. the only concern I feel upon the occasion (finding how matters stand) is, that in doing this, I have necessarily been obliged to name a Gentn whom I am perswaded (although I never exchanged a word with him upon the subject) thought he was rather doing an act of Justice, than committing an act of infidility; and sure I am, that, till Lord Stirlin⟨gs⟩ Letter came to my hands, I never knew that Genl Conway (who I viewed in the light of a stranger to you) was a corrispondant of yours, much less did I suspect that I was the subject of your confidential Letters—pardo⟨n⟩ me then for adding, that so far from conceiving, that the safety of the States can be affected, or in the small⟨est⟩ degree injured, by a discovery of this kind; or, that I should be called upon in such solemn terms to point out the author, that I considered the information as coming from yourself; and given with a friendly view to forewarn, and consequently forearm me, against a secret enemy; or, in other words, a dangerous incendiary; in which character, sooner or later, this Country will know Genl Conway. But—in this, as in other matters of late, I have found myself mistaken. I am Sir yr Most Obedt Ser⟨v⟩t

Go: Washington

